DETAILED ACTION
This action is response to application number 17/005,072 dated 08/27/2020, and terminal disclaimer approval, dated 04/25/2022.
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 allowed.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, and in view of approval of terminal disclaimer on 04/25/2022 and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features that incorporated in each of the independent claims.
The best prior art, Pajukoski discloses circuitry, which, in operation, generates a reference signal using a cyclic shift value and an orthogonal sequence, which are associated with each other for each of a plurality of layer numbers, the orthogonal sequence being one of two orthogonal sequences (abstract).  Pajukoski associates the orthogonal cover codes and cyclic shift, CAZAC sequence to data streams/layers of terminal apparatus in order to reduce interference between transmitted streams of the UE. The method uses the same orthogonal sequence for the two streams (first and second layer, 1-2 layers) and with two different CAZAC sequence shifts for further orthogonality of the two streams or using two different cover codes/Walsh codes (different orthogonal sequence) for the two streams (third and fourth layer, 3-4 layers) with the same CAZAC sequences shift ("the second reference signal is orthogonal to the first reference signal by at least one of the cyclic shifts or a cover code applied to at least one of the first and the second reference signals", "third reference signal is orthogonal to both the first reference signal and the second reference signal by at least one of the cyclic shifts or a cover code applied to at least two of the first and second and the third reference signal" (claims 1-4; ¶0062; ¶0065).
The prior art, Shen et al. (US. 2008/0298488 A1) discloses orthogonal sequence generator 808 generating length-4 Walsh-Hadamard or length-2 [1,1] and [1,-1] (¶0090). Shen further discloses the eNB may inform its serving UEs the selected subset of block spreading codes via broadcast channels or higher layer signaling. The eNB may inform each high velocity UE its assigned block spreading code via downlink control channel or higher layer signaling (¶0033).
Pajukoski in view of Shen does not disclose the reference signal multiplexed with a data signal and UE generates reference signal using the two orthogonal sequences [1, 1] and [1, -1] and 12 cyclic shift values, the two of the cyclic shift values having a difference of 6 are respectively assigned to the two orthogonal sequences of the terminal.
Thus the prior arts of record, as a single reference, or as a combination, do not teach the limitations of the claims.  Thus, claims 1-20 are found to be novel and unobvious over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
5/1/2022